DETAILED ACTION
Applicants’ request for continued examination of June 3, 2022, in response to the final action mailed February 4, 2022, is acknowledged.  It is acknowledged that claim 1 is amended and claim 4 has have been added.  Claims 1-4 are pending.  
The elected invention is directed to a method of producing a human glucosylceramide synthase using a cell-free protein synthesis system, comprising: 
a step (a) of adding a template vector encoding the human glucosylceramide synthase, brain porcine polar lipid extract (4.3 mg/ml), and 1% digitonin to the reaction solution (mixture) listed in the office action of September 8, 2021, (¶brdg p2-3) contained within a dialysis tubing; and 
a step (b) of synthesizing the human glucosylceramide synthase while the concentration of the digitonin in the external dialysis solution is maintained at 1%; 
the digitonin and the lipid being added to the reaction solution without preparation in advance, which preparation causes a lipid membrane made of the detergent and/or the lipid to be stably formed.

Claims 2-3 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 and 4, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for claims 1 and 4 is December 8, 2021, the prior filing.  As explained in the prior action, it appears that claim 1 introduces New Matter (see below under Written Description). 
Applicants state that this application is a continuation of PCT/JP2016/072444. A continuation application cannot include New Matter.  The instant application does not disclose the deemed New Matter and, as the instant application is a 371 of PCT/JP 2016/072444, it is assumed that the PCT application also does not disclose said New Matter.  
AIA -First Inventor to File Status
Based on the effective filing date of December 8, 2021 the present application is being examined under the AIA , first to file provisions.
Information Disclosure Statement
It is noted that applicants have submitted very large Information Disclosure Statements (IDSs) with their application.  These bring the number of cited references to over 300 items.  Because of the size, the IDSs are not helpful, as their effect is to obscure any important information that may be contained therein.   Applicants are advised that the Office has limited time in which to consider IDS submissions, and, consequently, the IDSs have been considered only as far as the titles presented therein.  The initials of the examiner placed below the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner only to the extent noted above.
Applicants are requested to point out which references are most pertinent to the patentability of the instant claims and to the point of novelty. This request is not a formal request for information under 37 CFR 1.105, but an informal request to help expedite prosecution, focus the examiner's attention on the substantive issues in this case, and ensure the validity and therefore the value of any patent that might issue from the instant application.  Applicants’ cooperation with this request would be most appreciated.	
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase ‘a lipid membrane made of the detergent and the lipid does not have a structure formed by a continuous lipid bilayer membrane and being closed entirely.’  renders the claim indefinite.  It is unclear whether said phrase means (i) the lipid membrane does not have a lipid  bilayer and is not closed entirely, (ii) the lipid membrane does not have a lipid  bilayer but the membrane is closed entirely, or (iii) encompasses both (i)-(ii).  
Dependent claim 4 recites ‘structure is selected from …a lipid vesicle, a liposome, a nanodisc, and a bicelle’.  The specification (p46) states the following.
A lipid membrane which is stably formed contains, for example, lipid vesicle, liposome, nanodisc, and bicelle. Note that the term "stably formed" refers to a structure which is formed by a continuous lipid bilayer membrane and is closed entirely.

Thus, the specification is defining these structures as all having a lipid bilayer and all being closed entirely.  Based thereon, the phrase ‘a lipid membrane made of the detergent and the lipid does not have a structure formed by a continuous lipid bilayer membrane and being closed entirely’ in claim 1 is not only unclear but is inconsistent with the recitation of ‘structure is selected from …a lipid vesicle, a liposome, a nanodisc, and a bicelle’ in dependent claim 4, as defined by the specification.  
Therefore, for purposes of examination, the phrase ‘a lipid membrane made of the detergent and the lipid does not have a structure formed by a continuous lipid bilayer membrane and being closed entirely’ in claim 1 is ignored.
Claim 4 recites the broad limitation ‘lipid vesicle’, and the claim also recites ‘liposome’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is noted that this rejection is the same as the rejection of prior claim 1 set forth in the prior action.   Applicants did not comment on this rejection.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
Rejection of claim 1 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 and 9 of US patent 7,045,593 and claims 1 – 8 of US Patent 8,226,976, as explained in the action of September 8, 2021 (p7-8), is maintained.  New claim 4 is rejected for the same reasons.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) The claim element of the detergent and the lipid being added to the reaction solution without being combined in advance is not disclosed or suggested in US 7,045,593 or US 8,226,976.  
(A) Reply:	This is the same argument applicants presented in their remarks of December 8, 2021 (p8) and is not persuasive for the reasons in the action of February 4, 2022 (p6).  
(B) In addition, as described below in detail, the method of the '593 patent results in a structure being formed by a continuous lipid bilayer membrane and being closed entirely.
(B) Reply:	It is assumed that ‘as described below in detail’ means applicants’ arguments regarding the rejection of claims under 35 USC 102 as anticipated by Tajima et al, 2006 (US 7,045,593).   Based on said assumption, applicants are directed to Reply (C)-(D) below, under 35 USC 102.
(C) Furthermore, in the method of the '976 patent, it is necessary to carry out a step of solubilizing the membrane protein folded in the lipid disc or in the liposome, similar to the figure shown below for the '593 patent.
(C) Reply:	See Reply (C)-(D) below, under 35 USC 102.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection of claim 1 under 35 U.S.C. 102(a1) as being anticipated by Tajima et al, 2006 (US 7,045,593), as explained in the prior action, is maintained.  New claim 4 is rejected for the same reasons. 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicants respectfully disagree and submit that the cited references fail to teach or suggest all of the elements of the claims as required for rejection under 35 U.S.C. 102. 
(B) Reply:	Applicants’ assertion is acknowledged.
(C) A schematic of the method of embodiments of the present disclosure is shown below. 
As shown, cell free synthesis is used to synthesize a protein in the presence of detergent and lipids. This results in a membrane protein with proper tertiary structure in a lipid bilayer that is not closed but rather in the form of a bicelle. 
(C) Reply:	As explained above, under 35 USC 112b, the specification defines a bicelle as having an entirely closed bilayer.
(D) In contrast, in the method of Tajima shown below, the lipid forms a structure being formed by a continuous lipid bilayer membrane and being closed entirely.
In addition, it is necessary to refold the membrane protein to arrive at the correct structure (the final step of the figure shown below). This Figure shows a method of cell-free membrane protein production with detergent. This is one typical example of Tajima. 
(D) Reply:	Claims 1 and 4 encompass a continuous lipid bilayer membrane and being closed entirely, as explicitly recited in claim 4.  See above under 35 USC 112b regarding the definition by the specification (p46) of ‘a lipid vesicle, a liposome, a nanodisc, and a bicelle’, as recited in claim 4.   
The claims say nothing about refolding.
(E) The conditions utilized in Example 3 of Tajima result in similar results as those shown in the two figures above. In Example 3 of Tajima a lipid membrane made of the detergent (digitonin) and the lipid forms a structure being formed by a continuous lipid bilayer membrane and being closed entirely. Thus, at a minimum, Tajima fails to teach or suggest the claim element of wherein a lipid membrane made of the detergent and the lipid does not have a structure formed by a continuous lipid bilayer membrane and being closed entirely.
(E) Reply:	See Reply (C)-(D) above.	
 Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Rejection of claim 1 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for introducing New Matter, as explained in the prior action, is maintained.  New claim 4 is rejected for the same reasons.  Applicants did not comment on this rejection.   
Rejection of claim 1 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, as described in the prior action, is maintained.   New claim 4 is rejected for the same reasons.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicants respectfully disagree. The presently claimed invention is supported by the description in paragraphs [0051], [0052], [0059], and [0061] of the specification and by Examples, i.e., the description in paragraph [0082]. Accordingly, applicants submit that the presently claimed invention does not include new matter and is supported by adequate written description.
(B) Reply:	Applicants’ assertions are acknowledged. However, the assertions fail to point to wherein, in said paragraphs, the limitation of ‘the detergent and the lipid being added to the reaction solution without being combined in advance’ is disclosed.  Thus, no specific reply can be provided.
Allowable Subject Matter
No claims are allowable.
 All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652